Citation Nr: 1401604	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

3.  Entitlement to service connection for a low back disability, including as secondary to the service-connected bilateral ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2011, the Board remanded the matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for additional development.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Regarding the claims of service connection for disorders of the hips and low back, the Board's December 2011 remand noted (in part): 

At the August 2011 Travel Board hearing, the Veteran testified that his private physician (Dr. Amick) and a VA physician (Dr. F.) each opined that his bilateral hip and low back disorders are secondary to his service-connected bilateral ankle and left knee disabilities.  He related that Dr. F sent him for hip X-rays to establish a "baseline."  As records of Dr. Amick and any VA records generated by Dr. F relating to the etiology of the claimed disorders would be pertinent to the matters at hand, they must be sought.

In addition, at the hearing the Veteran and his representative raised questions regarding the adequacy of the January 2009 VA joints and spine examinations.  The VA examiner opined that there was no clinical evidence of functional impairment or biomechanical abnormalities found [and that any bilateral hip or lumbar spine disability was not caused by or a result of the service-connected bilateral ankle or left knee disabilities].  It is argued that the January 2009 VA examiner's findings of no disability, no loss of range of motion, no pain, and no altered gait, conflicts with other findings made by private and VA medical professionals.  Notably, an August 2008 VA examiner found an antalgic gait.  The conflict must be resolved.  

Regarding the hips, the evidence shows that in October 2007, X-rays of the anterior and posterior pelvis (on private examination by Dr. Amick) showed mild degenerative changes of both hips and sacroiliac (SI) joints; and no acute abnormalities.  2008 X-rays showed some inferior acetabular joint space narrowing more prominent on the left than the right.  Dr. Miller (a private physician) noted that the diagnosis was most likely bilateral degenerative disease of hips, left greater than right.  In an April 2008 letter, Dr. Amick noted the Veteran had degenerative joint disease (DJD) of the hips related to his history of injuries to his lower extremities in the military.  On August 2008 VA joints examination, X-rays of the hips were interpreted as normal; however, following physical examination, the diagnosis was bilateral hips with mild degenerative change including SI joints.  On January 2009 VA joints examination, the examiner noted there was no radiographic evidence of bilateral hip abnormalities and no clinical evidence of functional impairments to either hip; nor were there any biomechanical abnormalities.  The examiner opined that a bilateral hip disability is not caused by or a result of the Veteran's service-connected left and right ankle and left knee disabilities.  
In September 2011 Dr. Amick noted that the Veteran had old traumatic arthritis in the left knee and ankles from when he was in the military, and now has DJD in the hips, most likely related to the knee and ankle injuries and his change in gait related to that.  The assessments were traumatic DJD of weight bearing joints, DJD seen on x-rays of hips in past, and traumatic DJD of ankles and left knee.  It was noted that the Veteran was not doing well, was becoming worse with time and his altered gait was adversely affecting the hips.  

Regarding the low back, the evidence shows that in the year following discharge from service, there were no significant abnormalities found on lumbar spine X-rays.  October 2007 X-rays of the lumbar spine (by Dr. Amick) showed scoliosis of the upper lumbar spine, mild degenerative disc disease at L5-S1, and mild osteoarthritic changes of the facets lower lumbar upper sacral region and both sacroiliac joints.  Hyperlordosis was noted at the lumbar sacral junction on the lateral view.  In an April 2008 letter, Dr. Amick noted the Veteran suffered from lumbar disc disease related to his history of injuries to his lower extremities while in the military.  On August 2008 VA spine examination the Veteran's gait was guarded and slow.  X-rays of the lumbosacral spine showed mild scoliosis.  The diagnoses were lumbar spine mild scoliosis, mild degenerative disc disease (DDD) at L5-S1 and mild degenerative joint disease.  On January 2009 VA spine examination, the examiner opined that a low back disability is not caused by or a result of the Veteran's service-connected left and right ankle and left knee disabilities.  MRI of the lumbar spine (2010) revealed degenerative changes.  An April 2010 CT [computed tomography] survey of the lumbar spine shows various pathology.  

The Board's December 2011 remand ordered examination of the Veteran by an orthopedist.  The examiner was to: 

(1) identify (by medical diagnosis) each of the Veteran's bilateral hip and low back disability entities; (2) as to each diagnosed disability entity of the low back please identify the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's complaints in service or was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected bilateral ankle and left knee disabilities; (3) as to each diagnosed disability entity of the hips, please identify the most likely etiology for such entity, and specifically whether or not it was either (i) caused or (ii) aggravated by the Veteran's service-connected bilateral ankle and left knee disabilities.  

The examiner was asked to explain the rationale for all opinions, to include comment on the above -noted conflicting opinions regarding whether or not the Veteran has biomechanical abnormalities (e.g., altered gait) due to his service-connected disabilities that may have had bearing on his development of the disabilities for which service connection is sought.

On January 2012 examination, pursuant to the December 2011 Board remand the examiner opined that the  etiology for the Veteran's low back pain was unrelated to his complaint in service and low back disability was not caused or aggravated by his service-connected bilateral ankle and knee disabilities.  The examiner commented that the Veteran did not have true hip disease; explanation [reconciling with diagnoses/X-ray interpretations in the record] was not offered .  A remand for clarification is necessary.

Furthermore, there are other inconsistencies in the record that require resolution, i.e., clinical records of the Veteran's private physician, Dr. Amick, (who presumably sees him on a more frequent basis) note his DJD in the hips is related to a change in his gait (from knee and ankle disabilities), while the January 2012 VA examiner noted the Veteran did not have true hip disease and that his gait is intact.  Also, he did not feel the Veteran's low back pain etiology was caused or aggravated by his service-connected disabilities of the ankles and knee.  

The December 2011 Board remand also instructed the RO to secure any outstanding VA records.  The Veteran reported 1997 VA treatment which included hip X-rays.  It does not appear that the RO attempted to secure records of such treatment; if exist, they are constructively of record, and must be secured. 

The Board notes that a December 2011 RO letter (pursuant to the December 2011 Board remand instructions) asked the Veteran to provide releases for copies of the medical records considered and determination made with respect to his disability retirement from the United States Postal Service, and for complete clinical records of his treatment for the hips and low back by Dr. Amick.  It appears the Veteran has declined to provide the information and releases necessary for VA to secure such records; more than a year has passed and the information requested has not been received.  Since the case is being remanded anyway the Veteran should be afforded another opportunity to cooperate with the development of his claims.  

The Veteran is reminded that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not received within a year following the request, thc claim is to be considered abandoned.  

The case is REMANDED for the following:

1.  The RO should ask the Veteran to provide releases for copies of the medical records considered and determination made with respect to his disability retirement from the USPS and the complete clinical records of his treatment for the disabilities at issue by Dr. Amick.  He should also be asked to identify (and provide releases for records from) any and all private providers of treatment for the disabilities at issue.   If he responds the records should be secured.  (If not, the claims should be further processed under 38 C.F.R. § 3.158(a).)

2.  The RO should also secure for association with the record copies of any outstanding VA records pertaining to treatment the Veteran received for the disabilities at issue (and in particular records of 1997 treatment, including X-ray reports, by Dr. F).  If no such records are available, the scope of the search must be noted in the record.  

3.  The RO should thereafter arrange for an orthopedic examination of the Veteran to secure an adequate medical advisory opinion  .  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each low back disability found.  (The explanation should include discussion of the diagnoses now noted in the record (including scoliosis, lumbar spine DDD, and hyperlordosis).  

(b) As to each lo0w back disability entity diagnosed please indicate whether it represents acquired pathology.  Please indicate based on the factual evidence of record (citing to supporting clinical data) when each diagnosed entity was first manifested.  

(c) As to each diagnosed entity, please opine whether it is at least as likely as not (a 50% or better probability) that such was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service.  If a congenital back abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology.  

(d) If a diagnosed low back entity is determined to not have been incurred or aggravated in service, please opine whether or not any/each such entity was caused or aggravated by the Veteran' s service-connected bilateral ankle and left knee disabilities.  If so, please identify the degree of disability due to such aggravation.  

(e) Please identify (by medical diagnosis) each right and/or left hip disability found; as to each, diagnosis, please indicate when (based on the record) it was first manifested.  If a hip disability entity is not diagnosed, reconcile that conclusion with the records showing that X-ray reports show degenerative changes in the hips 

(f) Please identify the likely etiology for each right and/or left hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was caused or aggravated by (increased in severity due to) the Veteran's service-connected bilateral ankle and left knee disabilities?  If a hip disability is determined to not have been caused, but to have been aggravated by, the service-connected bilateral ankle and left knee disabilities, please identify the degree of disability (increased pathology/impairment of function) due to such aggravation.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. The examiner must specifically comment on/reconcile the conflicting reports in the record as to whether or not the Veteran has an altered gait-and any impact this has had on his development of any current low back and/or hip disabilities.  The examiner should comment on the opinions by Dr. Amick, and the January 2009 and June 2012 VA examiners, expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement. 

4.  The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

